DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/29/2022 has been entered. Claims 6-10 and 18 have been cancelled, and claims 1-4, 11-14, 17, and 19-20 have been amended. Claims 1-5, 11-17, and 19-20 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 03/29/2022. The rejection under 35 U.S.C. § 112(d) is maintained and further elaborated on below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “said sufficient force has not been applied”. The limitation lacks sufficient antecedent basis. It seems claim 12 should instead recite “said force data is not higher than said first predetermined level” as recited in lines 14-15 of amended claim 1, and the claim will be examined according to this interpretation to expedite prosecution.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites that “wherein…capacitive-coupling procedures are performed prior to said step of making skin contact.” This limitation is inconsistent with previous claims that recite that the capacitive-coupling procedures are performed when force data representing applied force from skin contact is above a predetermined level and are inhibited when force data is not high enough (claim 11, lines 10-13) and that the capacitive coupling procedures comprise storing force data (claim 16). Performing capacitive-coupling procedures prior to making skin contact suggests that there would be no associated force data, thus the capacitive coupling procedures would be inhibited, as recited in claim 11, and there would be no corresponding force data to store, as recited in claim 16. Claim 17 recites additional limitations to the step of performing capacitive coupling procedures, but the additional limitations are inconsistent with the step as recited in claim 11. Therefore, claim 17 does not include all limitations of the claim upon which it depends.
It seems that Applicant intends to recite that an additional capacitive-coupling step is performed prior to making skin contact, and the claim will be interpreted as such. Following this interpretation, Examiner suggests amending claim 17 as follows:
The method of claim 11[[16]], further comprising the step of performing initial capacitive-coupling procedures that capacitively couple selected pairs of said electrodeswherein said initial capacitive-coupling procedures are performed prior to said step of making skin contact.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0312615, hereinafter Caduff, in view of WO 2009/136311, hereinafter Thumma. Both Caduff and Thumma were cited in the IDS filed 01/07/2021. 
Regarding claim 1, Caduff teaches an apparatus for the non-invasive evaluation of an amount of a substance contained within blood circulating within human body tissue (“apparatus for the non-invasive glucose detection,” Abstract; Fig. 1), comprising: 
an application region arranged to make skin contact (backside of housing 22, Fig. 2); 
a plurality of substantially parallel electrodes arranged on a dielectric substrate (electrode arrangement 24 is mounted on a base 32, Fig. 2; see electrodes 45 in the Fig. 5 embodiment), thereby presenting an active surface at a position of said application region (electrode arrangement 24 is worn on arm or leg 20, paragraph 42);  
a detector (force sensor 4) configured to produce force data representing an applied force or pressure upon said active surface (“designed to measure a force parameter indicative of the force by means of which the apparatus is pressed against the tissue,” paragraph 34); and 
a processor (control unit and evaluation circuitry 1, “which can be implemented as a microprocessor, peripheral circuitry and software components,” paragraph 31), wherein said processor is configured to: 
perform capacitive-coupling procedures that capacitively couple selected pairs of said electrodes by producing electric fields that penetrate said tissue to produce monitored output data (paragraphs 59-65).
wherein said processor is configured to perform capacitive-coupling procedures by carrying out the steps of: 
selecting a first set of n electrodes from said plurality of substantially parallel electrodes (“even electrodes are applied to ground and the odd electrodes to the signal,” paragraph 85; the odd electrodes comprise the first set of n electrodes); and for each of said electrodes in said first set:
selecting a second set of m electrodes from said plurality of substantially parallel electrodes, wherein said electrodes in said second set are nearest neighbouring electrodes to said each electrode (each odd electrode will have one neighboring even electrode, paragraph 85; thus, for each odd electrode in the first set, m=1, and the adjacent even electrode is selected as the second set), 
generating an energization pulse for application to said each electrodes as a transmitter electrode (“allowing to connect individual strip electrodes either to ground or to the signal from VCO 40,” paragraph 63; VCO 40 is outputting an AC signal, paragraph 73);  
monitoring output signals from each of said electrodes in said second set as a receiver electrode (“the voltage at the point between the resistors (R1 and R2) and the inductance (L1 or L2) is fed to a measuring circuit 43,” paragraph 59; see also paragraphs 63, 85); wherein a peak value of an output signal is indicative of permittivity and a decay rate of an output signal is indicative of conductivity (the output measurements measured by Caduff are the same as the claimed measurements, therefore, features of the signal should also inherently be the same; Caduff also indicates that conductivities and permittivities are used as measures of the glucose concentration, paragraphs 129), such that during each energization operation, an energized transmitter electrode and a monitored receiver electrode define a capacitively-coupled electrode pair (“the apparatus would be operated to carry out a measurement for each electrode arrangement,” paragraph 63); 
such that a plurality of capacitively coupled electrode pairs are established, in which each of said first set of electrodes is capacitively coupled with electrodes in a second set (“even electrodes are applied to ground and the odd electrodes to the signal,” paragraph 85; capacitively coupled pairs are formed between odd and even electrodes); and the number m represents a degree of layering (adjacent odd and even electrodes form capacitively coupled pairs, where m=1). 
Caduff explicitly teaches all limitations of claim 1 except for comparing force data against a threshold and selectively initiating capacitive coupling procedures based on the comparison. Caduff does recognize that contact pressure affects the dielectric properties of tissue (paragraph 130) and teaches inhibiting operation and/or outputting an alert if fluctuations in force sensor measurements exceed a threshold (paragraph 112). Caduff also suggests that the force sensor can be used to detect if changes in the physical pressure of the apparatus on the tissue disturbs measured impedance signals and if there are unsuitable measurement conditions (paragraphs 100, 106-107). 
Thumma teaches analogous art related to monitoring and controlling contact pressure of a probe in order to compensate for pressure effects during a measurement. Thumma specifically teaches performing measurements only when contact pressure is within an allowable range (Fig. 3; pg. 12, lines 30-33). Although Thumma teaches an optical sensing modality, the problem presented by Caduff of correcting for contact pressure effects during impedance measurements would motivate one to look at solutions presented in other areas where contact pressure similarly effects physiological measurements. Thumma teaches that by monitoring contact pressure, “interference effects in the analysis of the material caused by or made worse by contact pressure being too high or too low or fluctuating too much, can be reduced or avoided, and measurements can be made more accurate or reliable,” (pg. 4, lines 2-6). Thumma also recognizes that contact pressure causes variation in the optical measurement due to changing the fluid distribution of the tissue (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20), which is the same cause of contact pressure error identified by Caduff (paragraphs 107, 130).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff such that capacitive coupling procedures can only be performed when force data is higher than a first predetermined level (i.e., a lower bound of an allowable range), as suggested by Thumma. One would be motivated to do so because Thumma teaches this arrangement to improve accuracy and consistency of physiological measurements by only measuring under proper conditions (pg. 4, lines 2-6). While Caduff teaches using the force measurement to compensate the impedance measurement for changes caused in blood flow in the tissue (paragraph 107), Thumma recognizes contact pressure causes interference in the optical signal for the same reason (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20), and teaches an alternative method to improve accuracy and eliminate contact pressure effects in the tissue and in the measured signal. Since the cause of error is the same between Caduff and Thumma, one of ordinary skill in the art would recognize that Thumma’s alternative method of only measuring under proper sensor contact pressure would solve the same problem of contact pressure error in Caduff and yield predictable results. 
Regarding claim 3, Caduff in view of Thumma teaches the processor is also configured to inhibit said capacitive coupling procedures if said force data is higher than a second predetermined level (i.e., above the upper bound of an allowable range; see Thumma Fig. 3; pg. 12, lines 30-33).
Regarding claim 5, Caduff teaches said processor is also configured to store said force data when said capacitive coupling procedures are performed (“control unit/evaluation circuity 1 is adapted to determine the glucose concentration from a combination of the parameter measured by the electrical detection device 2 and the signal from force sensor 2,” paragraph 111).  
Regarding claim 11, Caduff teaches a method of determining an amount of a substance contained within blood circulating within human body tissue (Abstract), comprising the steps of: 
locating an application region of an apparatus to make skin contact at a position of said human body tissue (backside of housing 22, Fig. 2), wherein said apparatus comprises a plurality of substantially parallel electrodes arranged on a dielectric substrate to present an active surface at said application region (electrode arrangement 24 mounted on base 32; Figs. 2, 5); 
deriving force data from a detector (force sensor 4, “designed to measure a force parameter indicative of the force by means of which the apparatus is pressed against the tissue,” paragraph 34); 
performing capacitive-coupling procedures that capacitively couple selected pairs of said electrodes by producing electric fields that penetrate said tissue to produce monitored output data (paragraphs 59-65), 
wherein: the amount of said substance is evaluated from said monitored output data when said monitored output data is produced (“these measured signals are further processed in the control unit and evaluation circuitry 1,” paragraph 59; “evaluation circuity 1 combines the signals of the sensor modules 2-8 to obtain a measure of the glucose level in the tissue,” paragraph 122); said step of performing capacitive-coupling procedures comprises the steps of: 
selecting a first set of n electrodes from said plurality of substantially parallel electrodes (“even electrodes are applied to ground and the odd electrodes to the signal,” paragraph 85; the odd electrodes comprise the first set of n electrodes); and for each of said electrodes in said first set:
selecting a second set of m electrodes from said plurality of substantially parallel electrodes, wherein said electrodes in said second set are nearest neighbouring electrodes to said each electrode (each odd electrode will have one neighboring even electrode, paragraph 85; thus, for each odd electrode in the first set, m=1, and the adjacent even electrode is selected as the second set), 
generating an energization pulse for application to said each electrodes as a transmitter electrode (“allowing to connect individual strip electrodes either to ground or to the signal from VCO 40,” paragraph 63; VCO 40 is outputting an AC signal, paragraph 73);  
monitoring output signals from each of said electrodes in said second set as a receiver electrode (“the voltage at the point between the resistors (R1 and R2) and the inductance (L1 or L2) is fed to a measuring circuit 43,” paragraph 59; see also paragraphs 63, 85); wherein a peak value of an output signal is indicative of permittivity and a decay rate of an output signal is indicative of conductivity (the output measurements measured by Caduff are the same as the claimed measurements, therefore, features of the signal should also inherently be the same; Caduff also indicates that conductivities and permittivities are used as measures of the glucose concentration, paragraphs 129), such that during each energization operation, an energized transmitter electrode and a monitored receiver electrode define a capacitively-coupled electrode pair (“the apparatus would be operated to carry out a measurement for each electrode arrangement,” paragraph 63); 
such that a plurality of capacitively coupled electrode pairs are established, in which each of said first set of electrodes is capacitively coupled with electrodes in a second set (“even electrodes are applied to ground and the odd electrodes to the signal,” paragraph 85; capacitively coupled pairs are formed between odd and even electrodes), and the number m represents a degree of layering (adjacent odd and even electrodes form capacitively coupled pairs, where m=1).
Caduff explicitly teaches all limitations of claim 11 except for comparing force data against a threshold and selectively initiating capacitive coupling procedures based on the comparison. Caduff does recognize that contact pressure affects the dielectric properties of tissue (paragraph 130) and teaches inhibiting operation and/or outputting an alert if fluctuations in force sensor measurements exceed a threshold (paragraph 112). Caduff also suggests that the force sensor can be used to detect if changes in the physical pressure of the apparatus on the tissue disturbs measured impedance signals and if there are unsuitable measurement conditions (paragraphs 100, 106-107). 
Thumma teaches analogous art related to monitoring and controlling contact pressure of a probe in order to compensate for pressure effects during a measurement. Thumma specifically teaches performing measurements only when contact pressure is within an allowable range (Fig. 3; pg. 12, lines 30-33). Although Thumma teaches an optical sensing modality, the problem presented by Caduff of correcting for contact pressure effects during impedance measurements would motivate one to look at solutions presented in other areas where contact pressure similarly effects physiological measurements. Thumma teaches that by monitoring contact pressure, “interference effects in the analysis of the material caused by or made worse by contact pressure being too high or too low or fluctuating too much, can be reduced or avoided, and measurements can be made more accurate or reliable,” (pg. 4, lines 2-6). Thumma also recognizes that contact pressure causes variation in the optical measurement due to changing the fluid distribution of the tissue (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20), which is the same cause of contact pressure error identified by Caduff (paragraphs 107, 130).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff such that capacitive coupling procedures can only be performed when force data is higher than a first predetermined level (i.e., a lower bound of an allowable range), as suggested by Thumma. One would be motivated to do so because Thumma teaches this arrangement to improve accuracy and consistency of physiological measurements by only measuring under proper conditions (pg. 4, lines 2-6). While Caduff teaches using the force measurement to compensate the impedance measurement for changes caused in blood flow in the tissue (paragraph 107), Thumma recognizes contact pressure causes interference in the optical signal for the same reason (pg. 8, lines 8-11, 25-32; pg. 10, lines 12-20) and teaches an alternative method to improve accuracy and eliminate contact pressure effects in the tissue and in the measured signal. One of ordinary skill in the art would be able to apply this alternative method to Caduff to solve the same problem and yield predictable results. 
Regarding claim 13, Caduff in view of Thumma teaches comparing said force data against a second predetermined level; and inhibiting said capacitive coupling procedures if too much force has been applied (i.e., above the upper bound of an allowable range; see Thumma Fig. 3; pg. 12, lines 30-33).  
Regarding claim 15, Caduff teaches storing said force data when said capacitive coupling procedures are performed (“control unit/evaluation circuity 1 is adapted to determine the glucose concentration from a combination of the parameter measured by the electrical detection device 2 and the signal from force sensor 2,” paragraph 111).  
Regarding claim 16, Caduff teaches said step of performing capacitive-coupling procedures, comprises the steps of: performing a plurality of procedure types (“the apparatus would be operated to carry out a measurement for each electrode arrangement and then compare the two results,” paragraph 63; collection of calibration data described in paragraphs 129-136); and storing respective force data for each said procedure type (“evaluation circuity 1 combines the signals of the sensor modules 2-8 to obtain a measure of the glucose level in the tissue,” paragraph 122).
Regarding claim 20, Caduff teaches the steps of: producing plural learning output data sets for a first group of subject (“during the development phase of the algorithm, the data for the multiple regression analysis should be collected repeatedly for several subjects,” paragraph 136), for which the amount of a substance under investigation is known, based on permittivity and resistivity properties (“the conductivities and permittivities can be used as a measure of the glucose concentration, provided that the functional relation between the glucose concentration and the dielectric properties of the skin is known at least empirically,” paragraph 129); deploying said plural learning output data sets to prepare a machine- learning system (“this functional relation can be derived by means of a statistical learning procedure; namely, the well-known multiple regression,” paragraph 132-133); and analyzing live output data sets by means of said machine-learning system to produce respective amount data for said substance (“evaluation circuitry 1 combines the various measured parameters, e.g., using multidimensional calibration data and/or algorithmic rules, to calculate a signal or display a value indicative of the glucose level,” paragraphs 41, 62).  
Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caduff in view of Thumma, as applied to claims 1, 3, 11, and 13, respectively, and further in view of US 2017/0095168, hereinafter Kwon (previously cited).
Caduff teaches notifying a user if force fluctuations are high or if the apparatus is not properly pressed against the tissue (paragraphs 6-7, 112) and teaches an interface 11. However, neither Caduff nor Thumma specifically teach indicating to a user to increase or reduce the applied force or pressure. Kwon teaches analogous art comprising monitoring a contact force in order to more accurately measure a physiological signal, specifically a pulse wave. Kwon teaches that in order to ensure an applied pressure is within a preferred range, a message is given to the user to adjust the tactile pressure (paragraphs 83-85).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff in view of Thumma such that a notification is given to a user on the measured force and an alarm indicates that the force needs to be adjusted. One would be motivated to do so in order to improve the device of Caduff and Thumma such that a user can be notified and can correct the contact pressure when it is outside of the preferred range for measurement, as suggested by Kwon. 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caduff in view of Thumma, as applied to claims 11 and 16 above, and further in view of U.S. Patent No. 8,994,383, hereinafter Mamigonians. Mamigonians was cited in the IDS filed 05/24/2019.
Regarding claim 17 (see interpretation under 112b rejection above), Caduff teaches calibrating the apparatus by performing multiple regression analysis on known data sets (paragraphs 129-136), but does not teach or suggest performing capacitive coupling procedures prior to making skin contact. Mamigonians teaches calibrating the sensor array before measurement procedures by running the sensor without any object on the sensor (step 802, Fig. 8; step 1502, Fig. 15; col. 11, lines 35-40).
It would be obvious to one of ordinary skill before the effective filing date of the invention to modify Caduff in view of Thumma to use the calibration procedure taught by Mamigonians prior to measurement. One would be motivated to do so in order to improve the device of Caduff and Thumma by establishing reference values for output signals and negating effects of temperature and humidity, as taught by Mamigonians (col. 11, lines 37-40). This modification could be carried out with predictable results because such an arrangement was known in the art to improve capacitive measurements.
Regarding claim 19, Caduff teaches doing a differential measurement using different electrode arrangements (paragraph 63, 84-85), but does not explicitly teach sequentially selecting electrode pairs. Mamigonians teaches said step of establishing capacitively coupled electrode pairs comprises the steps of: sequentially selecting each said n electrode of said first set as an electrode in common; and for each said selected electrode in common, sequentially defining capacitively-coupled electrode pairs with a second set of m nearest neighboring electrodes (“a transmitter multiplexer 403 multiplexes input signals from a signal generator 404 within processing device 402 across each of the transmitter electrodes. A receiver multiplexer 405 multiplexes output signals from each receiver electrode into a signal detector 406,” col. 4, lines 50-67; Figs. 4-7).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caduff to use the multiplexing method taught by Mamigonians in order to sequentially pair the various electrodes. One would be motivated to do so in order to improve the device by capturing a more differential signal, which in turn provides a higher resolution (“the comparison signals produced by signal detector 406 are sampled by processor 407…the durations are stored in memory as duration data for further analysis, which can include the application of algorithms that effect interpolation of the data to give much higher spatial resolution,” col. 7, lines 42-47). Furthermore, Caduff already uses a differential measurement (paragraphs 51, 63, 85), so one would be able to implement this modification with predictable results.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Caduff does not disclose “a device suitable for a user to deliberately place a body part, such as a finger, at a particular region of the device. Rather, the device is designed to be worn at all times” (Remarks pg. 8, lines 12-14). Applicant further alleges that “the force sensor continues to be between the upper housing and the lower housing; therefore, the user has no control over the amount of pressure applied to the force sensor…Caduff presents an environment in which the user has no control over the force applied by the device to the tissue and the data provided by the force sensor is only used to alter measurements or simply to provide additional data. Applicant respectfully submits that Caduff does not disclose comparing said force data, representing applied force/pressure of said skin contact upon said application region, against the first predetermined level and inhibiting said capacitive coupling procedures if a sufficient force has not been applied as provided for by claim 1” (Remarks pg. 8, lines 21-23 and 29-31, pg. 9, lines 1-4).
Regarding the force sensor and the force applied between the device and the tissue, although Caduff teaches the force sensor 4 is disposed between the upper and lower housing, Caduff explicitly teaches that the force sensor 4 measures “a force parameter indicative of the force by means of which the apparatus is pressed against the tissue” (paragraph 34) and “an increase of pressure of upper housing part 39a towards the tissue will lead to an increase of the force that is measured by force sensor 4” (emphasis added, paragraph 101). Even if the force sensor is between the upper and lower housing, the force sensor of Caduff meets the claim 1 limitation of “a detector configured to produce force data representing an applied force or pressure upon said active surface.” Claim 1 also does not recite that the device is configured for being pressed by a user, merely that the device has “an application region arranged to make skin contact” and “a detector configured to produce force data representing an applied force or pressure upon said active surface” (lines 3, 6-7). How the device receives an applied force or pressure is merely an intended use of the device and is also not explicitly recited in the claim. Whether a user presses a body part to the device or the device is pressed against the skin with a strap, there is still the force of the human body tissue applied against the device.
Regarding the limitations of comparing force data and selectively inhibiting capacitive coupling procedures, Examiner acknowledges that Caduff does not explicitly teach these limitations. Instead Thumma is relied on to suggest modifying Caduff to only perform a physiological measurement when a sensor contact force is within an allowable range (Thumma Fig. 3; pg. 12, lines 30-33). Applicant alleges that Thumma is not relevant because “changes made to optical properties are not relevant to the present invention as claimed” (Remarks pg. 10, lines 3-6). Contrary to Applicant’s allegation, both Caduff and Thumma identify the same problem of force against tissue distorting measurements of the tissue composition (“blood flow in the skin has an influence on the measured signal in the apparatus,” Caduff paragraphs 107; dielectric properties of the tissue are affected by changes in blood microcirculation, perfusion characteristics, and tissue changes due to sensor contact pressure, Caduff paragraph 130; “variations in the force exerted by the probe on the skin cause errors in spectroscopic sensing techniques that probe the skin underneath,” Thumma pg. 8, lines 9-11; pg. 9, lines 23-25; pg. 10, lines 12-20). Contact pressure affects both dielectric and optical properties of the tissue, therefore, even though Thumma teaches an optical measurement device, Thumma’s teachings of identifying excessive force against the tissue and improving measurements by only measuring under a suitable skin contact pressure are relevant to the problem identified by Caduff.	Applicant further alleges that Caduff fails to teach or suggest the features of “selecting a first set of electrodes and for each electrode in that set, selecting a second set of its nearest neighbors for capacitive coupling” (Remarks pg. 9, paragraphs 2-4). Under the broadest reasonable interpretation of the claim language, n and m can comprise any number of electrodes. In Caduff’s Fig. 5 embodiment, the first electrode arrangement comprises even electrodes applied to ground and odd electrodes to the signal (paragraphs 84-85). The odd electrodes can be considered the selected first set of n electrodes, and for each odd electrode in the set, there is an adjacent even electrode that constitutes a second set of a nearest neighboring electrode. Thus, multiple capacitively coupled pairs are formed between even and odd electrodes, with only m=1 layer of sensing. Caduff in view of Thumma meets all limitations of claim 1.
	Regarding independent claim 11 and the dependent claims, Applicant relies on the same arguments. Since the arguments were found unpersuasive, the rejection is maintained over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mamigonians (WO 2013/083952) teaches sensing electrical permittivity of an object by using an electrode array and capacitively coupling various pairs of the array (Figures 12, 15-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/               Examiner, Art Unit 3791